       Case 19-13695 Doc 31-1 Filed 08/22/19 Entered 08/22/19 13:06:47                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1



                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtor                    Stephen M Kaminski,                     Case No             19-13695              Chapter      13
Moving Creditor           LoanCare, LLC as servicing agent for    Date Case Filed     May 13, 2019
                          Lakeview Loan Servicing, LLC.

Nature of Relief Sought:            Lift Stay   Annul Stay        Other (describe):
Chapter 13     Date of Confirmation Hearing            August 23, 2019       Date Plan Confirmed
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of August 1, 2019 $216,503.79
           Total of all other Liens against Collateral $78,924.53 (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtor post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $194,000.00 (per Debtor's Schedules)
5.         Default
           a.               Pre-Petition Default
                                 Number of months __         Amount $_______
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months 3         Amount $6,246.65 (including attorney’s fees and costs)
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __        Amount $_______
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) Material payment default
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) ___________
           d.        Debtor’s Statement of Intention regarding the Collateral
                     i.  Reaffirm ii.       Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: August 22, 2019                 Submitted By:            /s/Kinnera Bhoopal
                                                                    ARDC# 6295897
                                                                    McCalla Raymer Leibert Pierce, LLC
